DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Status of the Claims
	Claim 10 remains cancelled. Claims 1, 11, and 20 are currently amended. Claims 2, 4-6, 8-9, 12, 14-16, 18-19, and 21 are as previously presented. Claims 3, 7, 13, and 17 are original. Claims 1-9 and 11-21 are currently pending in the application and have been considered below.

Response to Arguments
Rejection Under 35 USC 101
	On pages 9-10 of the Remarks filed 9/20/2021 Applicant argues that the present invention anonymizes data via “two steps that amount to significantly more than an abstract idea”: the ‘replacing’ and ‘swapping’ steps of the independent claims. Thus Applicant appears to be arguing that these steps are not part of the abstract idea itself, and instead provide “significantly more” than the abstract idea of removing outliers from statistical data and creating pair lists. Applicant’s arguments are fully considered, 
	On pages 9-10 of the Remarks Applicant further argues that “the abstract idea is concretely applied into a practical application in ‘performing, by a wireless communication device, the secure transfer by sending the swapped pairs over a communication path to a destination location.’ Thus, from point A to point B (destination location), a secure transfer of anonymized data is made, clearly a practical idea in the context of 35 U.S.C. 101” (emphasis original). Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that the sending of data over a communication path via a wireless communication device amounts to an insignificant extra-solution outputting step because it merely describes data output after the main mathematical data processing has been completed. Even if a step is alluded to in the preamble of a claim, it can still amount to insignificant extra-solution activity if it merely provides for the generic transmission of data output by an abstract idea without providing a practical application. Examiner notes that a practical application is not achieved in this case because the data being sent to a destination location is not received by any particular entity (beyond a generic “destination location”), are not used in any specific further processing steps that materially change or concretely affect a patient’s care, a person’s actions, application of statistical knowledge to the real world, etc., nor are they practically applied in any particular way beyond providing for the digital output of a mathematical anonymization operation. Such a step is also achieved via well-understood, routine, and conventional computer functions such as transmitting or receiving data over a network (see MPEP 2106.05(d)(II)) and thus does not provide an inventive concept (i.e. “significantly more”). 
	On page 10 of the Remarks, Applicant argues that use of a wireless communication device to send the swapped pairs over the communication path to the destination location provides a specific machine that integrates the abstract idea into a practical application. Applicant further asserts that the 
The newly introduced wireless communication device is not a particular machine when considered under the guidance of MPEP 2106.05(b), at least because it does not refer to a specific machine but rather a generic type of device that is capable of wireless communication. The cited MPEP section notes that the particularity or generality of the elements of a machine are considered by “the degree to which the machine in the claim can be specifically identified (not any and all machines).” Mackay Radio & Tel. Co. v. Radio Corp of America is cited as an example of a particular machine integrating a mathematical formula into a practical application, because “the claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged.” The instant claims’ recitation of a “wireless communication device” contrasts this type of particularity because it merely describes a broad class of devices capable of performing a particular function, without any details about a single specific and narrowly-defined device. Examiner further points to Applicant’s specification, where it is disclosed that the wireless communication devices are not particular machines but instead may encompass a wide array of known communication types (see [0020]: “The communication devices 104 can include wireless and/or wired communication device (e.g., network (e.g., WIFI, etc.) adapters, etc.); see also [0022]: “For example, various other input device and/or output device can be included in processing system 100, depending upon the particular implementation of the same, as readily understood by one of ordinary skill in the art. For example, various types of wireless and/or wired input and/or output device can be used”). From the disclosure, one of ordinary skill in the art would understand wireless communication devices not to refer to a particular device with specific unique design elements, but to encompass various common devices such as Wi-Fi adapters, radios, cellular phones, laptop computers, tablets, Bluetooth-enabled devices, generic antennas, etc. 
The newly introduced wireless communication device also does not provide for a particular transformation or reduction of an article as Applicant alleges. The transformation of digital number pairs to a wireless signal does not amount to a particular transformation as described in MPEP 2106.05(c): “An For data, mere ‘manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’’ has not been deemed a transformation” (emphasis added). Thus, Applicant’s arguments are not persuasive at least because swapped pairs are not a physical or tangible ‘article’ and because the manipulation or formatting of data does not amount to a particular transformation.
	On page 11 of the Remarks Applicant argues that elements of the claim are not well-understood, routine, and conventional as “evidenced here by the lack of citation of any prior art.” Applicant’s arguments are fully considered, but are not persuasive. Examiner has provided citation to prior art references regarding the well-understood, routine, and conventional nature of the additional elements of the claim, such as the hardware processor executing stored computer code to perform statistical calculations and data manipulations (see Pg 9 of the final Office action mailed 7/8/2021). Further, Applicant has not identified any particular additional element that is believed to be unconventional.
	On pages 11-12 of the Remarks Applicant argues that elements of claims 5, 15, and 21 amount to “significantly more” than the abstract idea by further utilizing the data. Applicant’s arguments are fully considered, but are not persuasive. Though claims 5 and 15 further analyze the data to determine displayed advice, such advice is not utilized in any further processing or feedback steps, nor are they practically applied in any particular way beyond the printing of a report on a display device (e.g. they do not lead to modification of a specific treatment or have any practical effect on patient care), and thus this step does not provide integration into a practical application. Instead, this step amounts to insignificant extra-solution activity that utilizes well-understood, routine, and conventional computer functions such as transmitting or receiving data over a network (see MPEP 2106.05(d)(II)) and thus does not provide an inventive concept (i.e. “significantly more”). Regarding claim 21, Examiner additionally notes that the step of "performing a statistical significance test on the swapped pairs at the destination location" describes a 
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 1-9 and 11-21. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-9 and 21 are directed to a method (i.e. a process), claims 11-19 are directed to a computer program product (i.e. a manufacture), and claim 20 is directed to a system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitation of generic computer components, amount to performance of mathematical calculations and thus fall within the “mathematical concepts” abstract idea grouping. Specifically, the claim recites: 
- calculating statistical information for each of the plurality of statistical data;
- aggregating the statistical information to calculate a valid range for each of the statistical data;
- removing outlier data based on the valid range for each of the plurality of statistical data; 
- creating pair lists from each of the plurality of statistical data and target data, the pair lists having a respective member from both the plurality of statistical data and the target data, the target data relating to a specific health status test;
- replacing each respective member of the target data by a random number existing in a range of a corresponding one of a plurality of target data bins defined from a predefined static range; and
- swapping each pair in each of the pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists. 
Each of these steps fall within the mathematical concepts grouping because they describe the calculation and manipulation of numeric data via mathematical operations. Independent claims 11 and 20 recite substantially similar steps such that they are also considered to recite an abstract idea in the “mathematical concepts” grouping but for the recitation of generic computer components. 
Dependent claims 2-9, 12-19, and 21 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 11, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. Additionally, claims 2, 7-9, 12, and 17-19 merely further describe the abstract idea identified for the independent claims above. Specifically, claims 2 and 12 recite that the bins are defined based on the valid range, which merely further describe the mathematical calculation behind defining each of the bins. Claims 7-9 and 17-19 further describe the type of mathematically calculated information and its mathematical relationships to other types of data, e.g. a minimum and maximum value of the valid range being calculated based on previously calculated variance information. 
In addition, claims 4-5, 14-15, and 21 recite further steps that, under their broadest reasonable interpretations, amount to mathematical concepts but for the recitation of generic computer components. Specifically, claims 4 and 14 recite statistically analyzing the plurality of statistical data, and grouping test data and testing a corresponding statistical significance of the test data with respect to each of the plurality of statistical data. These operations describe additional statistical analysis and testing of the statistical data via additional mathematical operations. Claims 5 and 15 recite mapping each of the plurality of statistical data to a respective one of a plurality of pre-defined advices, which also amounts to mathematical operations because a “mapping” operation could include some type of numerical association and/or analysis to correlate numerical data. Claim 21 recites performing a statistical significance test on the swapped pairs at a destination location, which describes a further mathematical 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. The unique additional elements of claim 1 include a hardware processor for performing the computer-implemented method; the unique additional elements of claim 11 include a hardware processor and a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method; and the unique additional elements of claim 20 include a computer processing system comprising a memory for storing program code, and a hardware processor for running the program code to perform the method. Each of the independent claims also include the additional element of a wireless communication device that transforms the swapped pairs into a wireless signal, as well as the functional additional element of performing the secure transfer by the wireless communication device by sending the swapped pairs over a communication path to a destination location. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine…. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection”), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial 
Further, the hardware processing elements in these claims merely amount to instructions to implement an abstract idea on a computer because they utilize electronically stored computer code executed by a hardware processor to perform mathematical functions. In this way, the computing elements are merely invoked as tools with which to implement the abstract idea. Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The use of a wireless communication device to perform the secure transfer by sending the swapped pairs over a communication path to a destination location amounts to an insignificant extra-solution data outputting step that is not further utilized in a meaningful way because it merely describes data output after the main mathematical data processing/anonymization has been completed. Though the output of the mathematical computations is being sent with a communication device over a communication path, it is not being received by any specific entity (beyond a generic “destination location”), used in any further processing steps that materially or concretely change or affect patient care or user behavior, nor practically applied in any particular way, and thus this step does not provide integration into a practical application. 
The judicial exception recited in dependent claims 2-9, 12-19, and 21 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 or 11. Further, claims 2, 4, 7-9, 12, 14, 17-19, and 21 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, as addressed above. Claims 3 and 13 recite the additional functional element of securely storing the plurality of statistical data and the target data for privacy preservation, which amounts to insignificant extra-solution activity because it provides a necessary data storage step. Claims 5 and 15 recite the additional functional elements of presenting implicated ones of the plurality of pre-defined advices to a user on a display device based on presentation criteria, which amounts to insignificant extra-solution activity because it describes the mere output of data on a generic display device, equivalent to printing a report. Claims 6 and 16 recite filtering results of the testing based on statistical significance, which amounts to insignificant extra-solution activity because it amounts to data output that is not further 
Accordingly, the additional elements of claims 1-9 and 11-21 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-9 and 11-21 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer storage elements and a hardware processor executing stored computer code to perform the calculating, aggregating, removing, creating, replacing, swapping, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0022] of Applicant’s specification, noting that variations of processing system 100 would be readily contemplated by one of ordinary skill in the art given the teachings of the present invention. Para. [0085] further notes various exemplary embodiments of computer readable storage media, and para. [0089] notes that the stored computer readable program instructions “may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” to produce a machine that implements the invention. Though para. [0021] asserts that the resulting programmed computer would be a “special purpose computer”, a programmed computer is not considered a “special machine” if it applies a judicial exception by use of conventional computer functions (see MPEP 2106.05(b)(I)). Because storage and retrieval of data in memory and performance of repetitive calculations are considered conventional computer functions (see MPEP 2105.04(d)(II)), one of ordinary skill in the art reading Applicant’s specification would understand that any generic computer processor and storage could be utilized to implement the invention. Further, the use of a hardware processor and memory to execute stored computer code to perform statistical calculations and/or data manipulations is well-understood, routine, and conventional, as evidenced by at least Jafer et al. (US 20180232488 A1) Fig. 3 & [0053] and Patel et al. (US 20150302178 A1) Fig. 3, [0030], & [0043]. 
Examiner also notes the generic nature of the wireless communication device as briefly described in paras. [0020] and [0022] of the specification: “The communication devices 104 can include wireless 
Regarding the functional additional elements of claims 1, 3, 5, 6, 11, 13, 15, 16, and 20, as noted above, the steps of transmitting data (as in 1, 11, and 20), securely storing data (as in 3 and 13), presenting data on a display device (as in 5 and 15), and filtering data (as in 6 and 16) each amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, storing and retrieving information in memory (e.g. securely storing statistical and target data, and filtering results data) and receiving or transmitting data over a network (e.g. sending swapped pairs over a communication path with a wireless communication device, and transmitting advice data for presentation on a display device) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-9 and 11-21 are not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach replacing each respective member of the target data (wherein the target data specifically relates to a specific health status test) with a random number existing in a range of a corresponding one of a plurality of target data defined from a predefined static range, swapping each pair in each of the pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists, and sending the swapped pairs over a communication path for the secure transfer. 
The closest related art of record includes:
- Jafer et al. (US 20180232488 A1), disclosing methods for replacing sets of patient quasi-identifier attributes with randomized values from within a bin range for the purpose of anonymizing data. However, the replaced quasi-identifier attributes are not related to a specific health status test, and this reference notes that data relating to health status tests (e.g. blood pressure, heart rate, etc.) need not be anonymized such that it teaches away from the amended claims (Jafer [0061]: “The set of non-QI attributes may include information fields such as, but not limited to, patient name, contact information, blood pressure, heart rate, and so forth. In the above examples of non-QIs, patient name and contact information are direct identifiers that may be replaced with special characters (e.g., “###”). However, blood pressure and heart rate may be retained since they are not distinguishable, replicable, or identifiable.”). This reference also does not expressly disclose calculating statistical information, aggregating statistical information to calculate a valid range, removing outlier data based on the valid range, and swapping of pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists, rather teaching a hashing transformation.
- “Four Techniques for Outlier Detection” by Widmann et al., disclosing known methods of outlier identification and removal to prepare sets of data for later statistical analyses, including the calculation of statistical information like number of occurrences, average, variance, and minimum/maximum values to determine a valid range beyond which outliers should be removed. This reference does not expressly disclose creating pair lists, replacing each respective member of the target data by a random number existing in a range of a corresponding one of a plurality of target data bins defined from a predefined static range, swapping each pair in a random order using a randomized number, and sending the swapped pairs over a communication path. 
- Patel et al. (US 20150302178 A1), disclosing statistical analyses of patient data to produce predicted outcomes or recommendations. This reference fails to expressly disclose outlier identification 
- “Reducing patient re-identification risk for laboratory results within research datasets” by Atreya et al., disclosing methods to replace target patient data related to specific health status tests (e.g. laboratory results like CBC, glucose readings, etc.) with a random value close to the initial value by using either a simple or expert perturbation algorithm. This reference fails to expressly disclose outlier identification and removal, the replacement value being selected from within a bin defined from a predefined static range, and the swapping of pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists.
- LePendu (US 20170091391 A1), disclosing a computerized system and method of removing protected health information from a patient’s medical record that can include replacing a protected value with a random replacement value within a range (as noted in [0057]). However, the replaced values do not appear to be related to a specific health status test as required by the present claims, as shown in at least Fig. 4 where the replacement patient medical record includes unaltered physician notes, lab reports, etc. but is linked to randomly altered identifying information like name, SSN, DOB, address, admission date, contact information, etc. This reference also fails to expressly disclose outlier identification and removal and the swapping of pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists, rather teaching a mapping function. 
- Samuel et al. (US 20170177798 A1), disclosing pseudonymization of patient data by perturbation that can include the replacement of a numerical value from within a bin range (as in [0074]). However, the replaced values do not appear to be related to a specific health status test as required by the present claims, as the only numerical examples given are patient age and zip code in [0074]. This reference also fails to expressly disclose outlier identification and removal and the swapping of pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists.  
- Feng et al. (WO 2019200527 A1), disclosing a method for protecting private data by randomly 
- Gkoulalas-Divanis et al. (US 20150169895 A1), disclosing a method for presenting a previously generalized dataset (i.e. a dataset in which sensitive variables have been replaced by randomized average values) in a randomly sorted order (see [0070]). This reference fails to expressly disclose that each dataset is sorted (i.e. swapped) using different randomized numbers, and does not disclose outlier identification and removal or the replacement of target data relating to a specific health status test using a random number from a bin defined by a predefined static range. 
Upon completion of an updated prior art search, Examiner further submits the following references as related art:
- Rothman et al. (US 20100100392 A1), disclosing methods of assessing risk from medical data based on creation of paired datasets, binning of the paired datasets, and statistical evaluation of the binned data sets. This reference fails to expressly disclose the replacement of binned data values with a random number from within the bin range, the swapping of pairs using different randomized numbers, and outlier identification and removal or the replacement of target data relating to a specific health status test using a random number from a bin defined by a predefined static range. 
Though many aspects of the independent claims are disclosed in the prior art, it would not have been obvious to one of ordinary skill in the art to combine the disparate features into the invention of the instant claims. In particular, it would not have been obvious to modify the systems or methods of Jafer, Atreya, or LePendu (considered the most relevant prior art references) to include a step of swapping each pair in each of the pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to recite allowable subject matter, as are the claims depending therefrom. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626      

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687